Citation Nr: 0113216	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  91-47 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for allergic rhinitis 
with headaches, currently evaluated as 10 percent disabling.   

2.  Entitlement to an increased rating for chronic 
prostatitis, currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from August 1951 to August 
1971.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a May 1989 rating action of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania.  The 
Board previously remanded the case for further development in 
February 1993, September 1994 and February 1997.  

In a July 2000 rating action, the RO granted service 
connection for arthritis of the lumbar spine and increased 
the rating for the service-connected recurrent lumbosacral 
strain with osteoarthritis and degenerative disc disease to 
40 percent, effective from August 1, 1998.  By that same 
decision, the RO increased the rating for the service-
connected prostatitis to 10 percent, effective from August 1, 
1988, and denied the veteran's claims of increased ratings 
for allergic rhinitis with headaches, psychophysiologic 
gastrointestinal reaction with history of duodenal ulcer, and 
hemorrhoids and rectal polyp.  

In August 2000, the veteran completed an Appeal Status 
Election form indicating that the recent action by the RO 
satisfied his appeal as to all issues "other than 
prostatitis and allergic conditions."  The veteran also 
indicated that he felt he was entitled to more than a 10 
percent rating for allergic rhinitis as he had been diagnosed 
with numerous other allergies.  In February 1999, the 
veteran's representative submitted information referable to 
allergy skin testing "in support of [the veteran's] pending 
claim."  Service connection is currently in effect for 
allergic rhinitis, but does not contemplate additional 
allergic conditions.  As such, the Board refers a claim of 
service connection for allergies other than allergic rhinitis 
to the RO for appropriate action.  Those issues presently 
before the Board are limited to those noted on the title 
page.  



FINDINGS OF FACT

1.  Allergic rhinitis with headaches is characterized by 
obstruction of both nasal passages, with no more than 
definite atrophy of the intranasal structure and moderate 
secretion, and no polyps.  

2.  Prostatitis is not productive of renal dysfunction, 
incontinence, recurrent urinary tract infection, a 
requirement for dilation or drainage, a daytime voiding 
interval less than every two hours, or a requirement to void 
more than two times per night.  In addition, diurnal and 
nocturnal frequency with pain and tenesmus is not shown.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for allergic rhinitis with headaches have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 4.7, 4.96, Diagnostic Code 6501 
(1996); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2000).   

2.  The schedular criteria for a rating in excess of 10 
percent for prostatitis have not been met.  38 U.S.C.A. 
§ 1155; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 4.7, 
4.116, Diagnostic Codes 7512, 7527 (1993); 38 C.F.R. 
§§ 4.115a, 4.115b, Diagnostic Code 7527 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected prostatitis 
and allergic rhinitis are more severe than the current 
ratings indicate.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran initiated the present action by submitting a 
claim for increase in August 1988.  During the course of this 
appeal, VA amended its regulations for rating respiratory 
system disabilities, effective October 1996, and amended the 
rating criteria pertaining to genitourinary disabilities, 
effective February 1994.  The new rating criteria are 
different from those in effect prior to the respective 
changes.  Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

Thus, the Board will proceed to analyze the veteran's claims 
for increase under both sets of criteria to determine if one 
is more favorable to him.  See VAOGCPREC 3-00; 65 Fed.Reg. 
33422 (2000).  If an increase is warranted based solely on 
the revised criteria, the effective date of the increase 
cannot be earlier than the effective date of the revised 
criteria.  Id.  


I.  Allergic rhinitis with headaches

Background.  In an April 1973 rating decision, the RO granted 
service connection and assigned a noncompensable rating for 
chronic allergic rhinitis (claimed as sinusitis) effective 
from December 1, 1972.  Service connection was also granted 
for otitis externa.  In the rating action presently on 
appeal, the RO denied the veteran's claim for increase.  

The veteran presented to a November 1989 VA examination with 
complaints of recurrent episodes of oozing and drainage from 
the ears with associated crusting noted about the auditory 
meati.  The veteran also reported a history of left sided 
headaches with drainage from the left nostril, pain in the 
left eye and left temporal region occurring intermittently, 
relieved by resting in a dark room for 6-7 hours.  He 
reported no other symptoms referable to the ears, nose or 
throat.  Physical examination revealed marked displacement of 
the nasal septum toward the right side, causing a nearly 80 
percent obstruction to the airway in the right nasal cavity.  
Mucosa in both nasal cavities had a healthy pink appearance; 
no injection or exudate was noted in either nasal cavity.  
The impressions were nasal obstruction secondary to septal 
deflection, and anti-histamine cephalgia on the basis of 
history.  

The report of a February 1991 VA examination included the 
veteran's history of problems with nasal obstruction on a 
relatively chronic basis without any associated precipitating 
symptoms.  Relief was obtained with use of nasal sprays.  
Physical examination revealed a displacement of the nasal 
septum of the columella into the left nasal vestibule.  The 
posterior portion of the septum was markedly displaced to the 
right side, causing a nearly total obstruction of the airway 
at the right nasal cavity.  The airway of the left nasal 
cavity was described as moderately increased in size.  Mucosa 
of both nasal cavities was moderately reddened, but shrunk 
with nasal spray.  There was no exudate currently noted in 
either nasal cavity.  The diagnoses included marked septal 
displacement with associated nasal obstruction, approximately 
total right nasal cavity, approximately 50 percent 
obstruction left nasal cavity.  The examiner opined that a 
septal reposition would be markedly helpful. 

In a February 1993 decision considering the veteran's claim 
of service connection for headaches, the Board noted that 
service medical records included the veteran's complaints of 
headaches, generally contemporaneous with other symptoms 
consistent with allergic rhinitis.  Various diagnoses had 
been offered for the headaches, including one post-service 
examination which yielded a diagnosis of migraine.  The Board 
concluded that the veteran's headaches were probably more a 
symptom than a chronic disease entity and expanded the grant 
of service connection for allergic rhinitis to include 
headaches.  The claim of increased rating for allergic 
rhinitis was then remanded to the RO for further development.  

In a May 1993 rating action, the RO effectuated the Board 
decision and assigned a 10 percent rating for allergic 
rhinitis with headaches, effective from August 1, 1988.  That 
rating remains in effect to the present. 

Post-service medical records associated with the claims 
folder include records referable to treatment received by the 
veteran at Dunham United States Army Health Clinic.  

An October 1994 chart entry noted complaints of headache and 
dry nose.  The assessments were sinusitis and serous otitis 
media.  

When the Board reviewed the veteran's appeal in February 
1997, it was noted that VA examinations conducted to date 
were inadequate and the case was remanded again to obtain 
sufficient detail to rate the disabilities at issue.

Additional treatment records obtained from the Dunham Clinic 
include entries detailing the veteran's sinus and allergy 
complaints.  In October 1995, the veteran complained of post-
nasal drip and popping ears.  Physical examination revealed 
significant marked nasal septal deviation with moderate 
redness and swelling.  

In November 1995, the veteran's nasal mucosa was described as 
red and swollen with marked deviation.  The assessment was 
sinusitis with allergic symptoms.  

In January 1996, the veteran reported sinus congestion with 
difficulties breathing through his nose.  The assessment was 
that of sinus congestion secondary to upper respiratory 
infection.  

In November 1996, he presented for follow-up and medication.  
He complained of sinus congestion and reported that the 
current medications were not working.  Nasal mucosa was 
described as red and boggy.  The assessment was that of upper 
respiratory syndrome with chronic post-nasal drip.     

An April 1997 chart extract noted the veteran's complaint of 
watery, itchy eyes.  The veteran was noted to have a deviated 
septum.  The assessment was that of allergies.  

The veteran was afforded a VA examination in October 1998 at 
which time he reported a history of problems breathing 
through his nose and associated problems of watering eyes, 
sneezing and postnasal drainage.  He further reported that 
the symptoms were worse during the summer months, but he has 
symptoms throughout the year.  

Physical examination revealed the nasal septum to be 
dislocated from the columella into the left nasal vestibule, 
causing a considerable airway impairment of the left nasal 
cavity.  There was angulation of the septum within the nasal 
cavity to the right, again causing marked airway impairment.  
The mucosa in both nasal cavities had a healthy, pink 
appearance.  There were no visible polyps.  Diagnostic 
testing revealed no pooling of secretion in either periform 
sinus.  The examiner noted that the veteran stated he had had 
headaches in the past in connection with his nasal symptoms; 
however, these presumably have resolved since he refrained 
from smoking for the past 18 months.  The diagnostic 
impression was that of nasal obstruction secondary to septal 
deflection with superimposed inhalant allergies.  Sinus X-
rays revealed possible mucosal changes involving the right 
maxillary sinus, possibly minimally on the left side, 
compatible with chronic infection.  

Analysis.  The veteran's allergic rhinitis with headaches is 
currently rated 10 percent disabling.  Under the rating 
criteria in effect prior to October 1996, chronic atrophic 
rhinitis was rated as 10 percent disabling when there was 
definite atrophy of the intranasal structure and moderate 
secretion.  A 30 percent rating was warranted for moderate 
crusting and ozena, atrophic changes.  38 C.F.R. § 4.96, 
Diagnostic Code 6501 (1996).  

Under the revised rating criteria, a 10 percent rating is 
assigned for allergic or vasomotor rhinitis without polyps, 
but with greater than 50 percent obstruction of nasal passage 
on both sides or complete obstruction on one side.  A 30 
percent evaluation is warranted when nasal polyps are 
present.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2000).   

Based upon a review of the evidence, the Board finds that an 
increased rating is not warranted under either the old or new 
rating criteria.  In this respect, while there is clear 
evidence of obstruction of the nasal passages on both sides, 
there is no evidence of polyps.  Similarly, while there have 
been findings consistent with moderate secretion, there have 
not been findings of moderate crusting or thick discharge or 
atrophic changes of the nasal passages contemplated by a 30 
percent rating under the older rating criteria.  Accordingly, 
under those criteria in effect both before and after October 
7, 1996, a rating in excess of 10 percent for the service-
connected allergic rhinitis with headaches is not warranted.  

In evaluating the evidence of record, the Board has 
considered the rating criteria pertaining to headaches, but 
does not find that an increased rating is warranted under 
those criteria.  As noted in the February 1993 Board 
decision, the veteran's headache complaints were considered a 
symptom of his service-connected allergic rhinitis, rather 
than a separate disease entity.  Based upon a review of the 
evidence of record, the Board finds that to remain true.  
While treatment reports note the veteran's complaints of 
headaches, there is no diagnosis of a separate headache 
condition.  Indeed, the most recent VA examiner opined that 
the veteran's headaches appeared to have resolved since he 
stopped smoking.  Thus, based upon a review of the evidence, 
the treatment records and numerous VA examinations in 
particular, the Board finds that the record does not support 
the assignment of a rating in excess of 10 percent under 
either the old or new rating criteria.  Moreover, as the 
headaches have resolved, a separate rating for same is not in 
order. 

II.  Prostatitis

Background.  By a June 1972 rating action, service connection 
was granted and a noncompensable rating assigned for chronic 
prostatitis, effective from September 1, 1971.  In the rating 
action presently on appeal, the RO denied the claim for 
increase.  

The veteran was afforded a VA examination in November 1989 at 
which time he reported a prior history of symptoms including 
burning upon urination, and urethral discharge.  He reported 
that he had been on antibiotics in the past, but had not 
taken any in approximately 6 months.  At the time of this 
examination he reported voiding with a reasonable stream, and 
no dysuria or perineal pain.  He denied having renal calculus 
disease, other urinary tract infection or gross hematuria.  
Physical examination revealed no urethral discharge.  The 
prostate was slightly tender.  The examiner noted that the 
most recent urine culture revealed no growth.  

The report of a January 1991 VA examination noted the 
veteran's complaints of occasional initial burning with 
micturition, nocturia none to once per night, some terminal 
dribbling and occasional double voiding.  Physical 
examination revealed a smooth, symmetrical, 1+ prostate.  The 
diagnoses included chronic prostatitis by history.

Post-service medical records associated with the claims 
folder include records referable to treatment received by the 
veteran at Dunham Army health Clinic.  

In January 1992, the veteran complained of discomfort with 
urination and was noted to have history of prostatitis.  
There was no frequency, urgency or burning on urination, but 
the veteran did have poor urinary stream and pain at the mid-
penis region when beginning and midway through urination.  
The prostate was not enlarged or inflamed.  The assessment 
was urethritis.  

In June 1992, the veteran was seen at a urology clinic.  
Physical examination revealed a 1+prostate, right greater 
than left, and benign prostatic hypertrophy with sensitivity 
at the prostate base.  Urinary studies revealed no evidence 
of malignancy.

The report of a May 1993 urological consultation noted the 
veteran's history of prostatitis and recent exacerbation of 
symptoms.  He continued to complain of dysuria with voiding, 
intermittent stream, nocturia once per night.  He had no 
prior history of renal or bladder disease, hematuria, but did 
have a positive history of urinary tract infection.  The 
assessment was chronic prostatitis.   

An October 1995 chart entry noted that the veteran had 
previously complained of numerous symptoms, including dysuria 
throughout urination, straining prior to voiding, weak 
stream, intermittency, and incomplete emptying prior to 
medication.  His current complaints consisted of some pain 
before urination which stops once urination begins.  He 
reported some alleviation of symptoms since starting to use 
Proscar.  The assessments were bladder outlet obstruction, 
and questionable prostatitis.  Medication was prescribed.  

When the case was returned to the Board in February 1997, it 
was noted that VA examinations conducted to date were 
inadequate and the case was remanded again to obtain 
sufficient detail to rate the disabilities at issue.  The 
Board also noted that records referable to the cystoscopy 
were not associated with the claims folder, despite efforts 
by the RO to obtain them.  On remand, the RO was directed to 
make additional attempts to obtain those records.  

In April 1997, the veteran presented with urinary 
difficulties, to include hesitancy, dribbling, nocturia, and 
double urination.  The assessment was benign prostatic 
hypertrophy.

In a July 1997 letter to the veteran, the RO noted that a May 
1997 response from Malcolm Grow Medical Center, Andrews Air 
Force Base did not yield any records pertaining to a "1995" 
cystoscopy, but included a notation that the veteran may have 
hand-carried his records.  The RO requested that the veteran 
indicate whether he did hand-carry those records, and if so, 
to whom did he return those records.  To date, there has been 
no response from the veteran.  

The report of an October 1998 VA examination included the 
veteran's report that he got up to void once or twice each 
night, with some hesitancy but a full, steady stream once 
urination began.  He reported occasional burning with 
urination, but denied incontinence.  The appellant did 
describe being impotent.  He denied any previous 
genitourinary surgery.  There was no history of recurrent 
urinary tract infections, kidney or bladder stones or 
nephritis.  The veteran gave no history of hospitalization in 
the past year for any urinary condition.  He denied any 
treatment for urinary malignancy.  He did not require any 
dilation or drainage of the urinary system.  The examiner 
noted that the veteran was presently taking daily medication 
for prostate enlargement.  On physical examination the 
prostate was approximately 1+.  It was smooth, symmetrical 
and soft.  The diagnoses included moderate prostate 
hyperplasia.  

Analysis.  The veteran's service-connected chronic 
prostatitis is currently rated as 10 percent disabling.  As 
noted previously, VA amended its regulations for rating 
genitourinary disabilities, effective February 17, 1994.  
Under the rating criteria in effect prior to February 1994, 
prostate gland injuries, infections, hypertrophy and post-
operative residuals were rated as for chronic cystitis, 
depending upon functional disturbance of bladder.  38 C.F.R. 
§ 4.116, Diagnostic Code 7527 (1993).  

Under that criteria, a 10 percent rating was assigned for 
moderate cystitis; pyuria, with diurnal and nocturnal 
frequency.  A 20 percent rating was for assignment for 
moderately severe cystitis; diurnal and nocturnal frequency 
with pain, tenesmus.  38 C.F.R. § 4.116, Diagnostic Code 7512 
(1993).  

Under the revised criteria, the veteran's prostatitis is 
evaluated under the provisions of 38 C.F.R. § 4.115b, 
Diagnostic Code 7527 (2000), which directs that the 
disability is to be rated as a voiding dysfunction or urinary 
tract infection, whichever is predominant.  Pursuant to 38 
C.F.R. § 4.115a, a voiding dysfunction is rated as urine 
leakage, frequency, or obstructed voiding.

These various disorders are rated, under 38 C.F.R. § 4.115a, 
as follows:

Regarding leakage, when this symptom requires the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day, a 40 percent rating is assigned.  When urinary leakage 
requires the wearing of absorbent materials which must be 
changed less than 2 times per day, a 20 percent rating is 
assigned.

With respect to urinary frequency, when the daytime voiding 
interval is between one and two hours, or there is awakening 
to void three to four times per night, a 20 percent rating is 
assigned.  When the voiding interval is between two and three 
hours, or there is awakening to void two times per night, a 
10 percent rating is assigned.

Regarding the evaluation of obstructed voiding, urinary 
retention requiring intermittent or continuous 
catheterization is rated 30 percent.  A 10 percent rating is 
assigned when there is marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post void 
residuals greater than 150cc; (2) uroflowmetry showing 
markedly diminished peak flow rate (less than 10 cc/sec); (3) 
recurrent urinary tract infections secondary to obstruction; 
(4) stricture disease requiring periodic dilatation every 2 
to 3 months.  When there is obstructive symptomatology with 
or without stricture disease requiring dilatation 1 to 2 
times per year, a noncompensable evaluation is assigned.

When evaluating urinary tract infection, and there is poor 
renal function, the condition should be rated as a renal 
dysfunction.  When there is recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management, a 30 percent rating is assigned.  When there is 
long term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management, a 10 percent 
rating is assigned.

Based upon a review of the evidence, the Board finds that an 
increased rating is not warranted under either set of 
criteria.  The evidence does not show that the veteran has 
either a voiding dysfunction or urinary tract infection 
requiring long-term drug therapy necessitating one to two 
hospitalizations per year, or intensive management.  A review 
of treatment records and VA examinations reveal that the 
veteran's complaints have been predominantly about 
obstructive symptomatology and frequency.  The Board must 
find, however, that the record does not support assignment of 
an increased rating under either set of rating criteria which 
contemplates those complaints.  

While the veteran has complained of some hesitancy and 
dribbling, those complaints have not been shown to be of such 
severity as to require dilation.  Thus, there has been no 
showing of marked obstructive symptomatology with recurrent 
urinary tract infections or requiring periodic dilatation.  

With regard to the veteran's complaints of frequency, there 
is no evidence that the daytime voiding interval is less than 
two hours, or that he is awakened to void more than twice 
each night.  In addition, the evidence does not show that the 
veteran experiences diurnal and nocturnal frequency with 
pain, tenesmus.  Notations within the record have been 
consistent in showing nocturia of once per night.  Thus, 
based upon a review of the evidence, the Board finds that the 
record does not support the assignment of a rating in excess 
of 10 percent under either the old or new rating criteria.  
The benefit sought on appeal is denied.

In reaching these decisions, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  The recent enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) significantly adds to and amends the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  In the present case, the veteran has been informed 
of the evidence necessary to substantiate his claims and 
provided an opportunity to submit such evidence.  Moreover, 
VA has conducted reasonable efforts to assist him in 
obtaining evidence necessary to substantiate his claim.  On 
remand, the RO notified the veteran and requested that he 
submit additional information in support of his claim, 
specifically information regarding a cystoscopy.  There has 
been no response from the veteran to date.  The veteran was 
also afforded VA examinations in connection with his claims.  
The Board finds that the RO complied with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Further, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Accordingly, the 
Board finds that the duty to assist has been fulfilled.  See 
generally, Veterans Claims Assistance Act of 2000, Pub. L. 
106-475 (to be codified at 38 U.S.C. § 5103A). 

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for allergic rhinitis with headaches is 
denied.  An increased rating for prostatitis is denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

